Citation Nr: 1121938	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-36 423	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70% for a post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (T/R).


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to May 1970.  He served in Vietnam from August 1968 to May 1970.

This appeal to the Board of Veterans Appeals (Board) arises from an April 2008 rating action that granted service connection for PTSD and assigned an initial 70% rating from August 2001; the Veteran appeals the 70% rating as inadequate.

In January 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.

By rating action of September 2009, the RO denied a T/R.  Subsequently that month, the Veteran filed VA Form 9, Appeal to the Board of Veterans Appeals, to perfect his appeal in the claim for an initial rating in excess of 70% for PTSD, which may also be construed as a Notice of Disagreement (NOD) with the rating action that denied a T/R.  The matter of entitlement to a T/R is addressed in the Remand portion of this decision.  

The appeal is REMANDED to the RO.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notice and development action needed to fairly adjudicate the claims on appeal has not been accomplished.

By rating action of September 2009, the RO denied a T/R.  The Veteran filed what may be construed as a NOD with that determination subsequently in September 2009, but the RO has neither issued a Statement of the Case (SOC) on that issue, nor furnished VA Form 9 (Appeal to the Board of Veterans Appeals), nor afforded the appellant and his attorney an opportunity to perfect the appeal by filing a Substantive Appeal.  A remand is required to cure this procedural defect.  See 38 C.F.R. § 19.9 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes that, without the issuance of a proper SOC and the filing of a Substantive Appeal by an appellant, the Board does not have appellate jurisdiction, and may not proceed with a decision on that T/R matter.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 (2010). 

The Veteran contends that his PTSD is more disabling than currently evaluated.  At the January 2011 Board hearing, he testified that his PTSD had worsened since the last VA psychiatric examination in 2008, and that his flashbacks, nervousness, anxiety, and concentration, sleep, and memory problems had increased.        

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  When a veteran alleges that a service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (A veteran is entitled to a new examination after a 2-year period between the last VA examination and his contention that a disability had increased in severity).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current nature and degree of severity of the Veteran's PTSD and how it impairs him functionally are unclear, the Board finds that the duty to assist requires that he be afforded a new VA psychiatric examination to obtain clinical findings pertaining thereto prior to adjudicating the claim on appeal.  The claims folder must be made available to and reviewed by the examining physician prior to the examination.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain a new VA psychiatric examination to resolve the PTSD higher rating issue on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of outstanding psychiatric and social work treatment and evaluation of the Veteran at the Bay Pines, Florida VA Medical Center (VAMC) from October 2009 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the PTSD higher rating claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Bay Pines, Florida VAMC copies of all records of outstanding psychiatric and social work treatment and evaluation of the Veteran from October 2009 up to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses received have been associated with the claims folder to the extent possible, the RO should arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and degree of severity of his PTSD and how it impairs him in the workplace.  The entire claims folder must be made available to the examining physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to specific diagnoses.  

The physician should specifically render findings with respect to the existence and extent (or frequency, as appropriate) of memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions or hallucinations.  The doctor should also (a) render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score, and an explanation of what the score means; and (b) provide an assessment as to the effect of the Veteran's service-connected PTSD upon his employability. 

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the PTSD higher rating claim on appeal in light of all pertinent evidence and legal authority, to include consideration of whether staged ratings are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  Unless the PTSD higher rating claim on appeal is granted to the Veteran's satisfaction, the RO must furnish him and his attorney an appropriate Supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

8.  The RO should furnish the appellant and his attorney a SOC with respect to the issue of entitlement to a T/R, along with VA Form 9 (Appeal to the Board of Veterans Appeals), and afford them the opportunity to file a Substantive Appeal.  The appellant and his attorney are hereby reminded that, for the Board to obtain appellate jurisdiction over that T/R issue, which is not currently in appellate status, a timely appeal must be perfected after the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

